Citation Nr: 1123968	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  10-09 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right great toe disorder, to include a neurological disorder and onychomycosis.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida. 

With respect to the Veteran's claim, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has generally characterized the issue as a claim for entitlement to service connection for a right great toe disorder.

The Board additionally notes that in Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court noted that 38 U.S.C.A. § 5103A did not require VA to obtain all medical records or all SSA disability records, only those that are relevant to the Veteran's claim.  The Court also stated that VA was not required to obtain records in every case in order to rule out their relevance.  Rather, the standard is: as long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.  In this instance, the Veteran himself did not identify any SSA records that would be relevant to his claims.  Moreover, a November 2009 RO inquiry to the SSA reflects that the Veteran is not in receipt of SSA benefits.  The Board, therefore, concludes that the record does not establish a reasonable possibility that there are such records that are relevant to his claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

VA Examination- The record shows that the Veteran was seen in-service on several occasions for issues related to his right great toe.  In August 1968 he was treated for removal of the big toenail of the right foot.  An October 1968 treatment record noted complaints of pain in the Veteran's right big toe since August.  The treatment note indicated that the Veteran had received 4 anesthesia injections, 2 on each side of the toe.  An x-ray at that time reflected two calcified densities at the distal 1st metatarsal and nothing at the interphalangeal joint.  Another treatment note from that day reflects a diagnosis of extensor tendonitis of the right great toe. He was given a short leg walking cast for 3 weeks.  A November 1968 treatment note indicated that the cast was off and there was no tenderness.  An April 1969 separation examination reflected a normal clinical evaluation of his feet. 

The Board notes that a September 2009 VA examination was completed.   An x-ray taken at that time reflected a normal right foot.  The Veteran was diagnosed with right great toe onychomycosis.  The VA examiner indicated that there was no objective findings of sensory or motor deficits and no peripheral nerve diagnosis of the right toe.   However, the VA examiner then contradictorily indicated that there was a nerve condition of the great toe which had significant effects on the Veteran's general occupation.  The Board finds that an additional VA examination should be completed to address this discrepancy.  

Moreover, the Board has considered the Veteran's assertions in his February 2010 substantive appeal.  He indicated that he was told by his private treating practitioner that an MRI would be required to determine whether there was damage to his right great toe tendon caused by his in-service surgery.  He asked that VA perform an MRI to properly develop his service connection claim.  The Board finds that an MRI should be completed in conjunction with the new VA examination. 

Given the discrepancy in the September 2009 VA examiner's findings, the Board finds that a current VA examination is necessary to determine whether the Veteran has any current right big toe disorder, which is related to service. Any indicated tests, to include MRI testing, should be conducted in conjunction with the examination.

Outstanding Treatment Records-  The Veteran indicated in his February 2010 substantive appeal that he had visited a private podiatrist within the past week. 
A review of the claims file reflects that there are no VA or private treatment records.  Based on the Veteran's February 2010 contentions, it appears that there may be additional records, which have not yet been associated with the claims file.  Therefore, these records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1. The AMC/RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his right great toe since service discharge.  A specific request should be made for the records of treatment discussed in the Veteran's February 2010 substantive appeal.  After the Veteran has signed the appropriate releases, those records not already associated with the claims folder, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  

If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

2.  Following the development set forth in paragraph 1 of this Remand, schedule the Veteran for an examination to determine the nature and etiology of his right great toe disorder.  Any necessary testing should be conducted, including an MRI.  If an MRI is not deemed necessary, the examiner should explain why.  The claims file must be reviewed in conjunction with such examination, and the examiner must indicate that such review occurred.  

The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any current right great toe disorder had its onset during the Veteran's active service or is otherwise causally related to his service.  

The examiner should discuss the August, October and November 1968 service treatment records and the Veteran's assertions that he has suffered from a right great toe disorder since service. 

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record.  If the examiner finds it impossible to provide any part of the requested opinions without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made. 

3.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


